DETAILED ACTION
This is a final office action on the merits. The U.S. Patent and Trademark Office (the Office) has received claims 1-18 in application number 16/256,211.
Claims 1 and 18 are amended
Claims 15-17 are withdrawn
No new claims are added 
Claims 1-14 and 18 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

101
The office responded to the 101 arguments in the Advisory Action dated 8/3/2021.  The applicant argues that the claims are not directed to an abstract idea because the claims do not recite a certain method of organizing human activity as it does not involve a fundamental economic concept or commercial legal interaction as set forth in the 2019 101 guidelines.  The applicant further argues that the claims recite additional elements that integrate the abstract idea into a practical application.
	  The Final Rejection on 4/7/2021 outlines the claims as being directed to fundamental economic practices.  Here the claims are directed to the abstract idea of buying/selling privately generated electric energy and using signatures for validation.  The use of the signatures is also identified as being part of the abstract idea in the final rejection.  The advisory action on 
	The concept of using a group signature to determine if a transaction is valid is part of the abstract idea.  The claims broadly describes the electronic signature as a "group signature" that is "characterized by allowing each of the plurality of users belonging to the first group to provide a signature anonymously as a member of the first group" and does not capture how the use of the "group signature" is an improvement in technology.  Instead the "group signature" is simply being used to validate the transaction which is part of the abstract idea.
	The examiner has considered all of the applicant’s arguments but maintains the 101 rejection.
103
Applicant argues that Sun/Arora/Sako do not teach all of the limitations of the claim and would not be obvious to combine.  These arguments were addressed in the advisory action filed on 8/3/2021.  To further clarify, Sun discloses an electricity services system implemented on the blockchain that processes electricity service transactions wherein both the first and second users of the transaction are electric power consumers.  Arora discloses a blockchain system that uses specific transaction data such as identifiers and transaction signatures.  Sun and Arora disclose the use of digital signatures to verify the transaction.  Sako discloses the concept of using group 
The examiner has considered all of the applicant’s arguments but maintains the 103 rejection.


Claim Rejections – 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significant more.
Claims 1-14 and 18 are directed to the abstract idea of buying/selling of privately generated electric energy, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Subject Matter Eligibility Standard
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e)3. Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with
5
Analysis
In the present application, claims 1-14 are directed to a process (i.e., a method); and claim 18 is directed to a machine (i.e., system comprising multiple servers).  Thus, the eligibility analysis proceeds to Step 2A.1.
The limitations of independent claim 1 (as amended) have been denoted with letters by the Examiner for easy reference. The judicial exception recited in claim 1 are identified in bold below:
 	[A] A control method performed in an electric power transaction system including:

[B] first electric power equipment which is used by a first user; second electric power equipment which is used by a second user, the first user and the second user being electric power consumers; and a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other, the control method being executed by a first server included in the plurality of servers and comprising:

[C] receiving first transaction data from the first electric power equipment via the network, the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is associated with the first user and is a first group signature assigned to a first group to which a plurality of users including the first user belong;

[D] verifying whether the first electronic signature included in the first transaction data received is valid, using a public key that is a signature verifying key for the first group signature obtained in advance;

[E] verifying validity of the first transaction data received;

[F] when the first electronic signature and the validity of the first transaction data are verified successfully, executing a first consensus algorithm for reaching a consensus that validity of the first transaction data is verified, together with a plurality of second servers different from the first server among the plurality of servers; and

[G] when the consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm, recording a block including the first transaction data in a distributed ledger of the first server,

[H] wherein the first group signature is characterized by allowing each of the plurality of users belong to the first group to provide a signature anonymously as a member of the first group.

Limitations [C] through [H] under the broadest reasonable interpretation covers steps or functions that can be reasonably grouped within an abstract idea of “fundamental economic practices” in the Step 2A.1 analysis. Other than reciting generic computer hardware in limitations [A] and [B] and a series of steps that are performed by the generic computer hardware as recited in limitations [C]-[H], nothing in the claim element differentiates the limitation from processes that incorporate commercial or legal interactions. For example, the disclosure establishes the context of the direct selling and buying of electric power between customers who are a seller and a buyer in a private electric power transaction. (App. Spec. p. 1, ll. 26-27). Traditionally, the electric power buying and selling business has been one that relies upon advertising, marketing or sales activities or behaviors of energy providers and consumers, either through legal obligations (i.e., agreements in the form of contracts) or business relations of other humans. There is nothing about the steps recited in the claim that prevents the commercial sales steps (specifically in claim 1, steps of registering a potential energy seller to the electric power transaction system) of limitations [A] to [H] being carried out as a process reasonably performing commercial or legal interactions. Therefore, limitations A through H recite an abstract idea, as highlighted above, that is consistent with the making agreements in the form of contracts, perform legal obligations, advertising, marketing or sales activities or behaviors, and establishing business relations aspects of commercial or legal interactions. 
The term “fundamental” is used in the sense of being foundational or basic, and not in the sense of necessary being “old” or “well-known.” All of these concepts relate to practices used in 6 The claimed invention recites and is directed to a system and method that “perform electric power transaction,” or recording buyer and seller information and perform electric power transaction between matched buyer and seller, which squarely aligns with an exchange of value that is foundational in the modern economy. As shown above, a significant portion of the claim is dedicated to performing verifying and recording buyer/seller information of economic value, particularly when read in light of the specification. Evaluating indications of economic value is 
Limitation C also recites “first transaction data including a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment…” This information is necessary to carry out the abstract idea, but at best defines the field of use in terms of the source or content of information. As such, this aspect of the claim does not differentiate the abstract idea from mental activity based on principles established by the Federal Circuit in Electric Power Group, LLC v. Alstom S.A., No. 2015-1778 (Fed. Cir. Aug. 1, 2016) ("EPG"). In EPG, the court observed:
Though lengthy and numerous, the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101.

(EPG, slip op. at 2). Furthermore, the court in EPG concluded that:
... a large portion of the lengthy claims is devoted to enumerating types of information and information sources available within the power-grid environment. But merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from§ 101 undergirds the information-based category of abstract ideas. The claims in this case do not even require a new source or type of information, or new techniques for analyzing it.

(EPG, slip op. at 9). Similarly, claim 1 now recite the "information, by content or source, for collection, analysis, and display" but that is not sufficient to differentiate the abstract idea 
Accordingly, claim 1 recited at least an abstract idea and the analysis proceeds to Step 2A.2
The judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements in bold below:
 [A] A control method performed in an electric power transaction system including:

[B] first electric power equipment which is used by a first user; second electric power equipment which is used by a second user, the first user and the second user being electric power consumers; and a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other, the control method being executed by a first server included in the plurality of servers and comprising:

[C] receiving first transaction data from the first electric power equipment via the network, the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is associated with the first user and is a first group signature assigned to a first group to which a plurality of users including the first user belong;

[D] verifying whether the first electronic signature included in the first transaction data received is valid, using a public key that is a signature verifying key for the first group signature obtained in advance;

[E] verifying validity of the first transaction data received;

[F] when the first electronic signature and the validity of the first transaction data are verified successfully, executing a first consensus algorithm for reaching a consensus that validity of the first transaction data is verified, together with a plurality of second servers different from the first server among the plurality of servers; and

[G] when the consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm, recording a block including the first transaction data in a distributed ledger of the first server,

[H] wherein the first group signature is characterized by allowing each of the plurality of users belong to the first group to provide a signature anonymously as a member of the first group.


The additional elements or combination of elements other than the abstract idea in claim 1 include  a first and second electric power equipment (B-C) that are merely a device that generates power (e.g., a solar photovoltaic power generation equipment), a network and servers 
As illustrated in FIG. 1, electric power transaction system 10 includes: homes 100a, 100b, and 100c, authentication servers 200a, 200b, and 200c, and service server 300. These constituent elements are connected via communication network 400. In addition, homes 100a, 100b, and 100c are connected via electric power network 500. Electric power network 500 is a network in which electric power is sold and bought between homes. Electric power network 500 may be an exclusive line, or may be an electric power network provided by an electric power company.  Authentication servers 200a, 200b, and 200c are connected to storage devices 201a, 201b, and 201c. Authentication server 200a, etc. may be connected to storage device 201a, etc. via communication network 400, or may include storage device 201a inside. Storage device 201a includes a distributed ledger in which a blockchain composed of transaction data blocks is electronically recorded. (App. Spec. p.18, ll.17-27)

Likewise, the “first and second electric power equipment” as described in the specification are merely solar photovoltaic equipment which is no different from other commonly used in-home meters: 
As illustrated in FIG. 2, home 100a includes: controller 101; solar photovoltaic power generation equipment 102; accumulator battery 103; and electric power meter 104. Controller 101, solar photovoltaic power generation equipment 102, accumulator battery 103, and electric power meter 104 are connected via communication network 110. In addition, solar photovoltaic power generation equipment 102, and accumulator battery 103 are connected in electric power network 111, and further to electric power network 500 outside home 100a via electric power meter 104.
Here, home 100a, etc. is an example of a building having electric power equipment which is used by either a first user or a second user, and is for example, a home, but is not limited thereto. Home 100a, etc. may be another building such as a factory. (App. Spec. p.19, ll. 13-25).

any as long as it is a building having an electric power equipment which is used by a user,” showing the claimed electric power equipment is versatile and suitable for most homes without significant renovation or conversion efforts. 
Based on these descriptions, the additional elements amounts to no more than generic computing devices that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies. Accordingly, the additional element(s) do not integrate the abstract idea into a practical application because they do not recite any additional elements indicative of integration into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high level recitations of a computer and the Internet. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B.
When the additional elements are considered under Step 2B, the functions of using a group signature as electronic signature (D) to keep anonymity of members of the group (E) is not meaningfully different from the functions the courts have identified as well-understood, routine, and conventional functions when performed by a generic computer, as they are here. Several 7, Sako8, El Kaafarni9also discuss applying group signature as the electronic signature for members of a group so that the identity of the members can be kept anonymously. The function provides a group signature, while implied as a computer-implemented function, is merely an instruction to “apply it” (i.e., the abstract idea) on a generic computing platform. There are no particular details as to how the abstract idea is implemented in any conventional way on the generic computer. As discussed under Step 2A.2, the additional element(s) of using server(s) and a distributed ledger to perform the steps amounts to no more than using the server(s) and distributed ledger to automate and/or implement the abstract idea of organizing human activity in which a blockchain is used as a tool/platform for buying/selling privately generated electric energy. As discussed under Step 2A.2, the additional element(s) amount to no more than generally link the abstract idea to a technological environment through a series steps performed by a generic computer. Because those instructions embody the abstract idea, the claim itself is merely a recitation of the abstract idea and an instruction to "apply it" on a computer. This is not enough to provide an inventive concept. Therefore, independent claim 1 is not patent eligible.

Dependent claim 2 merely repeats the limitations of claim 1 with respect to a “second electric power equipment” and its corresponding “second transaction data,”  “second consensus algorithm” and “second group signature” and therefore recite the same abstract idea as claim 1, which does not change simply because the subject of the buying and selling privately generated energy is a “second” electric power equipment” rather than a “first” electric power equipment.”  As currently recited, there is nothing in claim 2 about the second electric power equipment and its corresponding limitations changes or eliminates the abstract idea. There are no additional elements in claim 2 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claim 1 above, and therefore claim 2 is ineligible.

Regarding claim 3, the judicial exception recited in claim 3 are identified in bold below:
wherein the first transaction data further includes a first time stamp indicating a date and time period during which the electric power can be sold, and
the second transaction data includes a second time stamp indicating a date and time period during which the electric power can be bought,
the control method, further comprising:
searching for matching electric power selling and buying requests for an electric power transaction by comparing (i) the electric power selling amount information and the first time stamp and (ii) the electric power buying amount information and the second time stamp recorded in the distributed ledger;
when matching electric power selling and buying requests for an electric power transaction are searched out successfully, generating third transaction data including: the first blockchain address and the second blockchain address; and an amount of electric power to be sold and bought in the electric power transaction;
transferring the third transaction data to the plurality of second servers, and executing a third consensus algorithm for reaching a consensus that validity of the third transaction data is verified, together with the plurality of second servers; and
when the consensus that the validity of the third transaction data is verified was reached according to the third consensus algorithm, recording a block including the third transaction data in the distributed ledger.

Limitations c-g recite steps of matching buyer to seller for the electric energy transaction, which is part of the abstract idea of buying/selling of privately generated electric energy as identified in claim 1. The recitation of the first and second timestamps in limitations a and b is merely a more specific example of content can be included in the transaction data and does not 

Regarding claim 4, the judicial exception recited in claim 1 are identified in bold below:
when the electric power transaction was agreed upon, notifying the first electric power equipment and the second electric power equipment that the electric power transaction was agreed upon;
receiving fourth transaction data from the first electric power equipment via the network, the fourth transaction data including: a fourth blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power transmitting amount information indicating an amount of electric power which the first electric power equipment transmitted to the second electric power equipment; and the first electronic signature;
verifying whether the first electronic signature included in the fourth transaction data received is valid, and verifying validity of the fourth transaction data received;
when the first electronic signature and the validity of the fourth transaction data are verified successfully, executing a fourth consensus algorithm for reaching a consensus that validity of the fourth transaction data is verified, together with the plurality of second servers;
when the consensus that the validity of the fourth transaction data is verified was reached according to the fourth consensus algorithm, recording a block including the fourth transaction data in the distributed ledger of the first server;
receiving fifth transaction data from the second electric power equipment via the network, the fifth transaction data including: a fifth blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment; electric power receiving amount information indicating an amount of electric power which the second electric power equipment received from the first electric power equipment; and the second electronic signature;
verifying whether the second electronic signature included in the fifth transaction data received is valid, and verifying validity of the fifth transaction data received;
when the second electronic signature and the validity of the fifth transaction data are verified successfully, executing a fifth consensus algorithm for reaching a consensus that the validity of the fifth transaction data is verified, together with the plurality of second servers; and
when the consensus that the validity of the fifth transaction data is verified was reached according to the fifth consensus algorithm, recording a block including the fifth transaction data in the distributed ledger of the first server.

Limitation a of claim 4 further recites notifying the buyer and seller of the electric energy transaction once an agreement is reached, which is part of the abstract idea of buying/selling of privately generated electric energy as identified in claim 1. Limitations b-e and limitations f-i merely repeat the limitations of claim 1 with respect to a fourth transaction data and a fifth transaction data, respectively, which do not change simply because the subject of the receiving, 

Regarding claim 5, the judicial exception recited in claim 1 are identified in bold below:
wherein the electric power transaction system further includes a service server, the control method comprising:
generating, by the service server, a group signature key assigned to a group to which the first user and the second user belong, wherein the generating includes:
generating a first secret key for the group signature to be used to generate the first electronic signature, and transmitting the first secret key to the first electric power equipment;
generating a second secret key for the group signature to be used to generate the second electronic signature, and transmitting the second secret key to the second electric power equipment; and
distributing a public key which is a signature verifying key for the group signature to the plurality of servers.

Limitations b-e of Claim 5 further recite a method of generating a group signature. This amounts to insignificant electronic signature generation where, in the steps of performing commercial or legal interactions recited in claim 1 it would have been necessary for tracing the identity of contracting parties while allow the identity to be kept in anonymity.   In this sense, the group signature generating step in claim 5 is merely performing insignificant extra-solution activity that is nominally related or tangential to the invention. Furthermore, the method of generating a group signature as recited in claim 5 is well-understood, routine, and conventional activity. Additionally, references Bellare, Chaum, and Cadenisch each describes the method of generating a group signature as the method recited in claim 5, showing this function is ubiquitous, routine, or conventional in the art. For example, Bellare teaches “The randomized group key generation algorithm GKg takes input            
                
                    
                        1
                    
                    
                        k
                    
                
            
        ,             
                
                    
                        1
                    
                    
                        n
                    
                
            
         where k ∈ N is the security parameter and n ∈ N is the group size (ie. The number of members of the group), and returns a tuple (gpk, gmsk, gsk), where gpk is the group public key, gmsk is the group manager’s secret key, and gsk is an n-vector of keys with gsk[i] being a secret signing key for player i ∈ [n]. ” (Bellare p.5). Another publication explains “Z chooses a public key system, gives each person a list of secret keys (these lists are all disjunct) and publishes the complete list of corresponding public keys (in random order) in a Trusted Public Directory. Each person can sign a message with a secret key from his list, and the recipient can verify this signature with the corresponding public key from the public list.” (Chaum p.3). Also another publication explains “The group manager computes a key pair of an ordinary digital signature scheme, denoted (            
                
                    
                        s
                        i
                        g
                    
                    
                        M
                    
                
            
        ,            
                
                    
                        v
                        e
                        r
                    
                    
                        M
                    
                
            
        ), and a key pair of a probabilistic public-key encryption scheme, denoted (            
                
                    
                        e
                        n
                        c
                        r
                        y
                    
                    
                        M
                    
                
            
        ,            
                
                    
                        d
                        e
                        c
                        r
                    
                    
                        M
                    
                
            
        ), and publishes the two public keys as the group public key. Alice can join the group in the following way: she chooses a random secret key x and computes a membership key z = f(x), where f is a one-way function. She commits herself to z, e.g., by signing it, and then sends z to the group manager who returns to her the membership certificate v =             
                
                    
                        s
                        i
                        g
                    
                    
                        M
                    
                
            
        (z). Alice's group secret key consists of the triple (x, z, v).” (Camenisch p.3). Thus, based on the evidence as a whole considered in view of current guidance, the Examiner finds that claim 5 further recite the abstract idea and do not contain any significant or meaningful elements that amount to an inventive concept. There is no other additional elements in claim 5 for further consideration under Steps 2A.2 or Step 2B. Therefore, claim 5 is ineligible.
Dependent claim 6 merely repeats the limitations of claim 5 with respect to a “group to which the first user belongs” and therefore recite the same abstract idea as claims 1 and 5, which does not change simply because the subject of the generated group signature assigned to a group to which the “first” user belongs rather than to a group to which the “first user and the second user” belong. As currently recited, there is nothing in claim 6 about the group to which the first 

Dependent claim 7 merely repeats the limitations of claim 5 with respect to a “group to which the second user belongs” and therefore recite the same abstract idea as claims 1 and 5, which does not change simply because the subject of the generated group signature assigned to a group to which the “second” user belongs rather than to a group to which the “first user and the second user” belong. As currently recited, there is nothing in claim 7 about the group to which the second user belongs changes or eliminates the abstract idea. There are no additional elements in claim 7 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1 and 5 above, and therefore claim 7 is ineligible.

Dependent claim 8 is directed to recovering the identity of a user from the group signature that included in the transaction data.  Identifying a user based on the group signature the user generated is in some sense part of the abstract idea of complying of a legal obligation (e.g., a validation of the contracting parties), which does not change or eliminate the abstract idea identified in claim 1. This step is a necessary step to perform the abstract idea recited in claim 1 because one would not be able to buying/selling privately generated electric energy without identifying the buyer/seller from a group of users (otherwise payment for the energy cannot be made). In addition, the step of recovering the user identity from a group signature as recited in claim 8 is complementing the method of generating a group signature as recited in claim 5 (as well as claims 6 and 7). The fact that the user identity can be recovered from the group signature 

Dependent claim 9 further recites notifying the incentive was paid to the user after an incentive was paid to the user identified, which is part of the abstract idea of buying/selling privately generated energy as identified in claim 1. The recitation of notifying a user that an incentive is paid is merely a standard practice in sales activities or behaviors of commercial or legal interactions and does not change the abstract idea. The additional element such as “service server” is recited at a high level of generality and does not make the claim eligible for the same reasons set forth regarding the additional elements in the independent claim 1 above.

Dependent claim 10 further recites the second blockchain address is generated, for each electric power transaction, as an identifier for identifying at least one of the second user and the second electric power equipment by a controller of the second electric power equipment. This additional limitation is providing a necessary condition to perform the abstract idea because it is not possible to complete a business transaction until that the party involved in the transaction has been identified. Typically, when entities participate in a business transaction, their identities are recognizable because such a prerequisite is necessary to ensure their rights and obligations balance out, i.e., that the contract is fair. Using a blockchain address to identify a transaction 

Dependent claim 11 merely repeats the limitations of claim 10 with respect to a first blockchain address and therefore recite the same abstract idea as claim 1, which does not change simply because the subject of the generating is a "first" blockchain address rather than a "second" blockchain address. As currently recited, there is nothing in claim 11 about the first blockchain address that changes the steps or functions of claims 1 and 10 such that claim 11 changes or eliminates the abstract idea. There are no additional elements in claim 11 for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1 and 10 above, and therefore claim 11 is ineligible.

Dependent claim 12 further recites a method of executing the first consensus algorithm, where the method includes receiving a first report indicating whether the validity of the first transaction data was successfully verified from each of the plurality of second servers; determining whether the number of first reports exceeds a predetermined number; and when the number of first reports exceeds the predetermined number, determining that a consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm. The consensus algorithm recited in claim 12 is mere instructions to apply an exception as discussed in MPEP 2106.05 (f). The claim recites only the idea of a solution (i.e., executing a consensus algorithm) and fails to recite details of how a solution to a problem is accomplished (i.e., how the validity of transaction data is evaluated, how the predetermined number is defined, etc.). As such, the claimed limitation does not integrate a judicial exception 

Dependent claim 13 merely repeats the limitations of claim 12 with respect to a second consensus algorithm and therefore recite the same abstract idea as claims 1 and 12, which does not change simply because the subject of the generating is a “second” consensus algorithm rather than a “first” consensus algorithm. As currently recited, there is nothing in claim 13 about the second consensus algorithm that changes the steps or functions of claims 1 and 12 such that claim 11 changes or eliminates the abstract idea. There are no additional elements in claim 13for consideration under Steps 2A.2 or Step 2B beyond those discussed with respect to claims 1 and 12 above, and therefore claim 13 is ineligible.

Dependent claim 14 further recites each of the first electric power equipment and the second electric power equipment includes at least one of a solar photovoltaic power generating apparatus, a gas electric power generating apparatus, and a wind electric power generating apparatus. However, simply reciting what the first and second electric power equipment may be does not change the abstract idea in claim 1. There is nothing in claim 14 with respect to the specific or narrow terms of the first and second electric power equipment that changes how the steps of claim 1 are performed, and therefore claim 14 does not change or eliminate the 

Dependent claim 18 repeats all limitations from claims 1 and 2 with nothing more. All the additional elements in dependent claim 18 are addressed with claims 1 and 2 above, and therefore not eligible for the same reason set forth regarding the additional elements in those claims above.

Conclusion 
In summary, the claims 1-14 and 18 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to a significantly more than the judicial exception itself. Since the claims are nothing more than an abstract idea implemented on a generic computer, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejection – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35
U.S.C. § 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, 14, and 18 are rejected as being unpatentable under 35 U.S.C. § 103(a) over SUN (US Patent Application Publication 2019/0172159) in view of ARORA (US Patent Application Publication 2018/0150865) and SAKO (US Patent Application Publication 2019/0165948A1).
Regarding claim 1. Sun—which like the present invention is directed to a method and system for facilitating electricity services—discloses (in italics):
A control method performed in an electric power transaction system including first electric power equipment which is used by a first user; second electric power equipment which is used by a second user, the first user and the second user being electric power consumers; and a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other, the control method being executed by a first server included in the plurality of servers and comprising:
[embodiments of a method 100 for facilitating electricity services (e.g., electricity exchange between one or more providing parties and one or more receiving parties; electricity exchange services and/or ancillary services associated with electricity; etc.) can include: collecting a set of electricity provision parameters (e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties (e.g., electricity seller; electricity provider; a utility entity; etc.);  The system and/or portions of the system can entirely or partially be executed by, hosted on, communicate with, and/or otherwise include: a remote computing system ( e.g., a server, at least one networked computing system, stateless, stateful; etc.), a local computing system, providing party devices and/or receiving party devices (e.g., mobile phone device, other mobile device, personal computing device, tablet, wearable, head-mounted wearable computing device, wrist-mounted wearable computing device, etc.), databases, application programming interfaces (APis) (e.g., for accessing data described herein, etc.) and/or any suitable component. Communication by and/or between any components of the system can include wireless communication (e.g., WiFi, Bluetooth, radiofrequency, Zigbee, Z-wave, etc.), wired communication, and/or any other suitable types of communication. (Sun 0014, 0021)].
receiving first transaction data from the first electric power equipment via the network, the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is associated with the first user; 
[collecting a set of electricity provision parameters ( e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties ( e.g., electricity seller; electricity provider; a utility entity; etc.) S110; collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or alternatively, parameters, metrics, inputs, outputs, and/or other suitable data can be associated with value types including: scores, confidence levels, identifiers. (Sun 0018); Providing parties can include any one or more of: electricity sellers, electricity providers, utility entities, energy generation entities such power plant entities, DER providers, distribution owners, power retailers, independent system operators (ISOs ), micro grid operators, and/or any other suitable types of entities associated with energy provision. (Sun 0030); Electricity provision parameters can include any one or more of... electricity parameters (e.g., a power provision parameter such as describing an amount of power provision in kilowatt-hour (kWh); an energy provision parameter such as describing an amount of energy provision in kilowatts (kW); etc.); electricity provision time parameters ( e.g., a power provision time parameter such as describing a time period for which power will be provided...identifiers (e.g., identifying providing parties; identifying energy sources; identifying storage sources; etc.); providing party data (e.g., type of providing party; location of providing party. (Sun 0031); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction  verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
verifying whether the first electronic signature included in the first transaction data received is valid;
[determining... a verification of the selective sourcing transaction ( e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
verifying validity of the first transaction data received;
[determining.... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the first electronic signature and the validity of the first transaction data are verified successfully, executing a first consensus algorithm for reaching a consensus that validity of the first transaction data is verified, together with a plurality of second servers different from the first server among the plurality of servers; and
[In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); in a specific example, processing one or more electricity services transactions can include ...determining, with a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm, recording a block including the first transaction data in a distributed ledger of the first server,
[In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]
However, Sun does not expressly disclose:
the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment;;
Nonetheless, Arora– which like the present invention is directed to authenticating transaction data using a blockchain – specifically teaches (in italics):
the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; and a first electronic signature associated with the first user;
[The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. Arora (0027)]
Thus, Sun shows it was known in the art before the effective filing date of the claimed invention to operate a system and method for facilitating electric service, for example, electricity exchange between one or more providing parties and one or more receiving parties.  The system is able to process an electricity service transaction such as an electricity exchange transaction by recording electricity services transaction parameters to a decentralized network system. (Sun 0014). Sun discloses that the system functions by collecting a set of electricity provision parameters from one or more providing parties (Sun 0029). The electricity provision parameters can include identifiers that identifying providing parties. (Sun 0031). Sun also implies that the transaction data can include a signature by disclosing that a verification of the selective sourcing transaction includes a verification the transaction signature associated with the selective sourcing transaction (Sun 0086). Arora shows it was known to include blockchain address and digital signature in transaction data (e.g., an identification value), and both the blockchain address and the digital signature is associated with the individual associated with the transaction data. By going into more detail regarding what the identifier and the signature could be, Arora complements the identifier and electronic signature features of Sun. However, because Sun expressly and impliedly discloses that it can function with an identifier and a signature included in the transaction data, and Arora teaches just in the form of a blockchain address and a digital signature, a person having ordinary skill in the art would have been able to combine the features 
Therefore, before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to using blockchain address as an identifier as disclosed in Arora to identify one or more parties participating in the electricity service transaction taught by Sun, and to including a digital signature as disclosed in Arora in the transaction data taught by Sun,  because the combination of these references is merely a combination of prior art elements according to known methods to yield predictable results. 
However, the combination of Sun and Arora does not expressly teach the remaining part of claim 1.
Nonetheless, Sako – which like the present invention is directed to a data management system using group signature—specifically teaches (in italics):
a first electronic signature is a first group signature assigned to a first group to which a plurality of users including the first user belong. [According to the first exemplary embodiment, the dispatch server 10 assures that an entity that has generated operation management data is a member of a taxi company by using a corresponding group signature. In this operation, the dispatch server 10 verifies the group signature by using the corresponding management - agent public key and privileged - agent public key released by the taxi company. (Sako 0158); in the system according to the above exemplary embodiment, the validity of an entity that has generated data can be verified by a group signature attached to the data. In addition, information obtained from the group signature is only about the group (firm, organization) to which the entity that has generated the group signature belongs, and the entity that has generated the group 
verifying whether the first electronic signature included in the first transaction data received is valid, using a public key that is a signature verifying key for the first group signature obtained in advance; [Thus, when verifying a group signature attached to operation management data, the signature verification part 211 uses the public keys (the management agent public key and the privileged - agent public key) of the corresponding taxi company. The group signature can be verified in accordance with the “group signature verification algorithm” illustrated in FIG. 7 of Non - Patent Literature 2. (Sako 0079)]
wherein the first group signature is characterized by allowing each of the plurality of users belonging to the first group to provide a signature anonymously as a member of a first group. [By using the group signatures, it is possible to determine whether the entity that has generated the operation management data is a member of a taxi company that is eligible to participate in the taxi dispatch system. In addition, with this verification alone using the group signatures, the taxi 30 that has generated the operation Management data cannot uniquely be determined. Only the taxi company, which is the manager of the corresponding group, can make this determination. Namely, while the Validity of the operation management data can be verified, the information obtained from this data can appropriately be limited. (Sako 0156)]
Thus, the combination of Sun and Arora, in view of Sako shows that it was known in the art before the effective filing date of the claimed invention to identity whether one or more users belong to a group by using a group signature associated with that group. Sako is directed to a data management system and method enable verification of the validity of data and appropriately 
Therefore, before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to include the group signature as disclosed in Sako to the transaction data taught by Sun and Arora, because the combination of these references is merely a combination of prior art elements according to known methods to yield predictable results, and 

Regarding claim 2. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses (in italics):
receiving second transaction data from the second electric power equipment via the network, the second transaction data including: a second blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment; electric power buying amount information indicating an amount of electric power which can be bought by the second electric power equipment; and a second electronic signature associated with the second user;
[collecting a set of electricity provision parameters (e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties (e. g., electricity seller; electricity provider; a utility entity; etc.) S110; collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or alternatively, parameters, metrics, inputs, outputs, and/or other suitable data can be associated with value types including: scores, confidence levels, identifiers. (Sun 0018); receiving parties can include any one or more of: electricity buyers, electricity consumers, businesses, individuals, governments, other organizations, energy storage entities, and/or any other suitable types of entities associated with electricity reception. (Sun 0039); Electricity request parameters can include any one or a power reception parameter such as describing an requested amount of power reception in kWh; an energy reception parameter such as describing an amount of requested energy reception in kW...identifiers (e.g., identifying receiving parties; etc.); receiving party data (e.g., type of receiving party; location of receiving party; historic electricity reception data such as informative of an electricity consumption profile and/or electricity reception profile for the receiving party; historic electricity services transactions; historic electricity request parameters; etc.)(Sun 0040); in a specific example, the set of electricity request parameters can include a first power reception parameter (e.g., power shall be received at a maximum of X kWh and a minimum of Y kWh) (Sun 0041); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction (e.g. ... verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
verifying whether the second electronic signature included the second transaction data received is valid;
[determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
verifying validity of the second transaction data received;
[determining... a verification of the selective sourcing transaction e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the second electronic signature and the validity of the second transaction data are verified successfully, executing a second consensus algorithm for reaching a consensus that validity of the second transaction data is verified, together with the plurality of second servers; and
[In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.); (Sun 0086)]
when the consensus that the validity of the second transaction data is verified was reached according to the second consensus algorithm, recording a block including the second transaction data in the distributed ledger of the first server [In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]

the second transaction data including: a second blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment and a second electronic signature associated with the second user; [The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. Arora (0027)]
In addition, Sako teaches:
wherein the second electronic signature is a first group signature assigned to a second group of users including the second user. [According to the first exemplary embodiment, the dispatch server 10 assures that an entity that has generated operation management data is a member of a taxi company by using a corresponding group signature. In this operation, the dispatch server 10 verifies the group signature by using the corresponding management - agent public key and privileged - agent public key released by the taxi company. (Sako 0158); in the system according to the above exemplary embodiment, the validity of an entity that has generated data can be verified by a group signature attached to the data. In addition, information obtained from the group signature is only about the group (firm, organization) to which the entity 

Regarding claim 3. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses (in italics):
wherein the first transaction data further includes a first time stamp indicating a date and time period during which the electric power can be sold [Additionally or alternatively, data described herein( e.g., electricity provision parameters, electricity request parameters, electricity services transaction parameters, providing party data, receiving party data, electricity services parameters associated with the dynamically facilitated electricity services, model outputs, model inputs, etc.) can be associated with any suitable temporal indicators (e.g., seconds, minutes, hours, days, weeks, time periods, time points, timestamps, etc.) including one or more: temporal indicators indicating when the data was collected, determined, transmitted, received, and/or otherwise processed. (Sun 0017); Electricity provision parameters can include any one or more of... electricity parameters (e.g., a power provision parameter such as describing an amount of power provision in kilowatt-hour (kWh); an energy provision parameter such as describing an amount of energy provision in kilowatts (kW); etc.); electricity provision time parameters ( e.g., a power provision time parameter such as describing a time period for which power will be provided (Sun 0031); In a specific example, the set of electricity provision parameters can include ... a power provision time parameter ( e.g., power provision will start on month/day/year and hour/minutes, and end no later than month/day/year and hour/minutes; etc.)
the second transaction data includes a second time stamp indicating a date and time period during which the electric power can be bought [Additionally or alternatively, data described herein( e.g., electricity provision parameters, electricity request parameters, electricity services transaction parameters, pro viding party data, receiving party data, electricity services parameters associated with the dynamically facilitated electricity services, model outputs, model inputs, etc.) can be associated with any suitable temporal indicators (e.g., seconds, minutes, hours, days, weeks, time periods, time points, timestamps, etc.) including one or more: temporal indicators indicating when the data was collected, determined, transmitted, received, and/or otherwise processed. (Sun 0017); Electricity request parameters can include any one or more of: ... electricity reception time parameters ( e.g., a reception time parameter such as describing a time period for which an amount of electricity will be received and/or power will be received (Sun 0040); In a specific example, the set of electricity request parameters can include ...a power reception time parameter (e.g., power reception will start on month/day/year and hour/ minutes, and end no later than month/day/year and hour/ minutes; etc.) (Sun 0041)]
searching for matching electric power selling and buying requests for an electric power transaction by comparing (i) the electric power selling amount information and the first time stamp and (ii) the electric power buying amount information and the second time stamp recorded in the distributed ledger; [determining one or more services matches (e.g., an exchange match for electricity exchange between a providing party and a receiving party; etc.) between one or more providing parties and one or more receiving parties based on the set of electricity provision parameters and the set of electricity request parameters (e.g., matching the providing party and the receiving party based on the set of electricity provision determining a services match ( e.g., exchange match; ancillary services match; etc.) between one or more providing parties and one or more receiving parties based on a set of electricity provision parameters ( e.g., one or more electricity provision parameters) and a set of electricity request parameters ( e.g., one or more electricity request parameters) S130,which can function to match one or more receiving parties and one or more providing parties for purposes of facilitating electricity services (e.g., electricity exchange; etc.).Determining a services match can include any one  or more of matching, pairing, grouping, joining, combining, arranging, organizing, and/or otherwise associating one or more receiving parties and one or more providing parties...etc.). However, services matches between receiving parties and providing parties can have any suitable numerical relationship for any suitable types of receiving parties and providing parties…Determining a services match is preferably based on one or more electricity request parameters (e.g., collected from one or more receiving parties; etc.) and one or more electricity provision parameters (e.g., collected from one or more providing parties; etc.)...In a variation, determining a services match (e.g., an exchange match for electricity exchange; etc.) can include determining an electricity services feasibility ( e.g., determining the physical feasibility of electricity exchange and/or suitable electricity-related services between one or more providing parties and one or more receiving parties, such as according to corresponding electricity provision parameters and electricity request parameters; etc.)...electricity provision parameters associated with a services match (e.g., amount of electricity to be provided over a time period; amount of power to be provided over a time period; etc.)
when matching electric power selling and buying requests for an electric power transaction are searched out successfully, generating third transaction data including: the first blockchain address and the second blockchain address; and an amount of electric power to be sold and bought in the electric power transaction; [Embodiments of the method 100 can include processing an electricity services transaction based on the services match between the one or more providing parties and the one or more receiving parties S140, which can function to determine, execute, record, update and/or otherwise process electricity services transactions; determine, fulfill, record, update, and/or otherwise process balances associated with participating entities ( e.g., receiving parties, providing parties, utility entities, etc.); and/or can include any suitable functionality. (Sun 0082); Electricity services transactions can include any one or more of electricity exchange transactions, selective sourcing transactions...  electricity services transaction parameters ( e.g., describing, informing, guiding, constraining, and/or otherwise associated with aspects of one or more electricity services transactions; etc.); and/or any other suitable components. Electricity services transaction parameters can include any one or more of:... temporal parameters (e.g., electricity provision time parameters such as describing one or more time periods of power provision; electricity reception time parameters such as describing one or more time periods of power reception; timestamps associated with generation, execution, and/or completion of one or more electricity services transactions; timestamps associated with services matches; etc.)...energy parameters describing the amount of energy and/or power to be provided and/or actually provided in accordance with the electricity services transaction; etc.) ...providing party data (e.g., providing party identifiers; providing party balances, such as in relation to monetary balance, tokens, credits, and/or other suitable balances; historical data; etc.); receiving party data (e.g., receiving party identifiers; receiving party balances, such as in relation to monetary balance, tokens, credits, and/or other suitable balances; historical data; etc.); utility entity data (e.g., utility entity balances, such as in relation to monetary balance, tokens, credits; historical data; etc.); energy device data (e.g., describing and/or otherwise associated with the physical electricity services; etc.); and/or any other suitable data. (Sun 0083)]
transferring the third transaction data to the plurality of second servers, and executing a third consensus algorithm for reaching a consensus that validity of the third transaction data is verified, together with the plurality of second servers; [In examples, embodiments of the method 100 and/or system can cause power to be provided by one or more providing parties (e.g., causing a providing party to supply power to an electrical grid; etc.) and/or can cause power to be consumed by one or more receiving parties (e.g., causing a receiving party to receive power from an electrical grid; etc.), such as based on outputs (e.g., services match determinations; specific carbon footprint determinations; programmatic contracts; control instructions for devices associated with an electrical grid; etc.) determined by portions of the method 100, and/or based on any suitable data.(Sun 0024); In an example, one or more decentralized network systems can include participants including any one or more of: providing parties, receiving parties, utility entities, power retailers, distribution owners, independent system operators, microgrid operators, power plants and/or other suitable entities. In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.); (Sun 0086)]
when the consensus that the validity of the third transaction data is verified was reached according to the third consensus algorithm, recording a block including the third transaction data in the distributed ledger. [processing, with the first decentralized network system, the electricity services transaction (e.g., recording electricity services transaction parameters; determining, executing, and/or otherwise processing a programmatic contract; etc.) based on the verification of the selective sourcing transaction and the services match between the providing party and the receiving party. (Sun 0086); Processing one or more electricity services transactions preferably includes recording one or more electricity services transaction parameters describing the one or more electricity services transactions. Recording the one or more electricity services transaction parameters and/or other suitable data is preferably performed with (e.g., at, via, by, etc.) one or more decentralized network systems. (Sun 0084)]
In addition, Arora teaches:
third transaction data including the first blockchain address and the second blockchain address [The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to 

Regarding claim 5. The combination of Sun and Arora, in view of Sako teaches all the limitations of claims 1 and 2. Sako further discloses:
wherein the electric power transaction system further includes a service server, the control method comprising: generating, by the service server, a group signature key assigned to a group to which the first user and the second user belong [According to the first exemplary embodiment, the dispatch server 10 assures that an entity that has generated operation management data is a member of a taxi company by using a corresponding group signature. In this operation, the dispatch server 10 verifies the group signature by using the corresponding management - agent public key and privileged - agent public key released by the taxi company. (Sako 0158); in the system according to the above exemplary embodiment, the validity of an entity that has generated data can be verified by a group signature attached to the data. In addition, information obtained from the group signature is only about the group (firm, organization) to which the entity that has generated the group signature belongs, and the entity that has generated the group signature cannot uniquely be determined. Thus, information obtained from data and the corresponding signature is appropriately limited. (Sako 0046)]
wherein the generating includes: generating a first secret key for the group signature to be used to generate the first electronic signature, and transmitting the first secret key to the first electric power equipment; [Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part 412 is means for generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]
generating a second secret key for the group signature to be used to generate the second electronic signature, and transmitting the second secret key to the second electric power equipment;[Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part 412 is means for generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]
distributing a public key which is a signature verifying key for the group signature to the plurality of servers.  [Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part 412 is means for generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]

Regarding claim 6. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sako further discloses:
wherein the electric power transaction system further includes a service server, the control method comprising: generating, by the service server, a group signature key assigned to a group to which the first user belongs [Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part 412 is means for generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]
wherein the generating includes: generating a first secret key for the group signature to be used to generate the first electronic signature, and transmitting the first secret key to the first electric power equipment; [Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]
distributing a public key which is a signature verifying key for the group signature to the plurality of servers[Specifically, for example, an individual operation management server 20 generates information necessary for group signatures. For example, a taxi 30 of a company attaches a group signature to operation management data before transmitting the operation management data to the data management system. (Sako 0054); before transmitting the operation management data to the data management system 40, the taximeter attaches a group signature to the operation management data. (Sako 0056); the group signature generation part 412 is means for generating a group signature to be attached to a message (operation management data) to be transmitted. The group signature generation part 412 generates a group signature from the secret key generated by the certificate acquisition part 403 and the member certificate and privileged – agent public key acquired from the operation management server 20 of the corresponding company. The group signature generation part 412 can generate a group signature in accordance with the “group signature creation algorithm” illustrated in FIG. 6 in Non - Patent Literature 2. (Sako 0103)]

Regarding claim 7. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses:
wherein the electric power transaction system further includes a service server, the control method comprising: generating, by the service server, a group signature key assigned to a group to which the second user belongs [ In a further aspect of the present disclosure, there is provided a method of administering a digital currency system, the method comprising: receiving a wallet public key and a corresponding tracking key from a user entity; and providing a group secret key to the user entity, using which the user entity may generate group signatures for inclusion as part of digital currency operation data. In this way, the user entity may receive the group secret key for generating group signatures, which may be required in order to have digital currency operation data verified in the future, only after it has provided its wallet public key and corresponding tracking key to the primary authority. (Sako 0201)]
wherein the generating includes: generating a second secret key for the group signature to be used to generate the second electronic signature, and transmitting the second secret key to the second electric power equipment;[ In a further aspect of the present disclosure, there is provided a method of administering a digital currency system, the method comprising: receiving a wallet public key and a corresponding tracking key from a user entity; and providing a group secret key to the user entity, using which the user entity may generate group signatures for inclusion as part of digital currency operation data. In this way, the user entity may receive the group secret key for generating group signatures
distributing a public key which is a signature verifying key for the group signature to the plurality of servers.  [In a further aspect of the present disclosure, there is provided a method of administering a digital currency system, the method comprising: receiving a wallet public key and a corresponding tracking key from a user entity; and providing a group secret key to the user entity, using which the user entity may generate group signatures for inclusion as part of digital currency operation data. In this way, the user entity may receive the group secret key for generating group signatures, which may be required in order to have digital currency operation data verified in the future, only after it has provided its wallet public key and corresponding tracking key to the primary authority. (Sako 0201)]
Regarding claim 8. The combination of Sun and Arora, in view of Sako teaches all the limitations of claims 1 and 5. Arora further discloses:
obtaining, by the service server, transaction data with reference to the distributed ledger of the first server; and [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]

presenting the group signature included in the transaction data obtained, and identifying a user who made the group signature, the presenting and identifying being performed by the service server. [For example , if the validity of a group signature is assured by the management - agent public key and the privileged - agent public key of the company A , it is determined that the corresponding operation management data to which the group signature has been attached is from a valid member of the company A participating in the taxi dispatch system . The company A can determine which one of the taxis belonging thereto has generated the operation management data from the group signature (can determine the corresponding taxi belonging to the company A). (Sako para. [0119]); By converting data included in a group signature by using a privileged - agent secret key , a taxi company ( an operation management server 20 ) can extract the member certificate of a corresponding taxi 30 . The taxi company can determine the ID of the taxi 30 from the extracted member certificate. Namely, the taxi company can acquire operation management data from the data management system 40 and uniquely determine the taxi 30 that has transmitted the operation management data from the corresponding group Signature (can track the member). As a result, the taxi company can grasp the details of each of its taxis 30, such as the operational status and the working status. (Sako 0122)]

Regarding claim 9. The combination of Sun and Arora, in view of Sako teaches all the limitations of claims 1 and 8. 
In addition, Arora teaches: 
after an incentive was paid to the user identified, notifying, by the service server, that the incentive was paid to the user. [The payment network 114 may receive the transaction message 110. If the issuing institution 110 authorizes (e.g., approves) the payment transaction, the payment network 114 may return an authorization response to the acquiring institution 112 indicating thusly, which may in turn notify the point of sale device 102 of the successful authorization. (Arora 0034)]

Regarding claim 10. The combination of Sun and Arora in view of Sako teaches all the limitations of claims 1 and 2. Arora  further discloses:
wherein the second blockchain address is generated, for each electric power transaction, as an identifier for identifying at least one of the second user and the second electric power equipment by a controller of the second electric power equipment. [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104
Regarding claim 11. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Arora further discloses:
wherein the first blockchain address is generated, for each electric power transaction, as an identifier for identifying at least one of the first user and the first electric power equipment by a controller of the first electric power equipment. [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]

Regarding claim 14. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses:
wherein each of the first electric power equipment and the second electric power equipment includes at least one of a solar photovoltaic power generating apparatus, a gas electric power generating apparatus, and a wind electric power generating apparatus. [Ecological footprint characteristics can include any one or more of energy source characteristics (e.g., type of energy source such as solar, wind, hydro, battery, natural gas, nuclear, coal, natural gas, geo thermal, bio fuel; variance of carbon emissions over time for an energy source; etc.) (Sun 0032)]

Regarding claim 18. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses (in italics):
first electric power equipment which is used by a first user; second electric power equipment which is used by a second user, the first user and the second user being electric power consumers; and a plurality of servers which are connected to the first electric power equipment and the second electric power equipment via a network so as to enable communication with each other, wherein a first controller included in the first electric power equipment [embodiments of a method 100 for facilitating electricity services (e.g., electricity exchange between one or more providing parties and one or more receiving parties; electricity exchange services and/or ancillary services associated with electricity; etc.) can include: collecting a set of electricity provision parameters (e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties (e.g., electricity seller; electricity provider; a utility entity; etc.);  The system and/or portions of the system can entirely or partially be executed by, hosted on, communicate with, and/or otherwise include: a remote computing system ( e.g., a server, at least one networked computing system, stateless, stateful; etc.), a local computing system, providing party devices and/or receiving party devices (e.g., mobile phone device, other mobile device, personal computing device, tablet, wearable, head-mounted wearable computing device, wrist-mounted wearable computing device, etc.), databases, application programming interfaces (APis) (e.g., for accessing data described herein, etc.) and/or any suitable component. Communication by and/or between any components wireless communication (e.g., WiFi, Bluetooth, radiofrequency, Zigbee, Z-wave, etc.), wired communication, and/or any other suitable types of communication. (Sun 0014, 0021)].
generates first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power selling amount information indicating an amount of electric power which can be sold by the first electric power equipment; and a first electronic signature that is  associated with the first user; and [collecting a set of electricity provision parameters ( e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties ( e.g., electricity seller; electricity provider; a utility entity; etc.) S110; collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or alternatively, parameters, metrics, inputs, outputs, and/or other suitable data can be associated with value types including: scores, confidence levels, identifiers. (Sun 0018); Providing parties can include any one or more of: electricity sellers, electricity providers, utility entities, energy generation entities such power plant entities, DER providers, distribution owners, power retailers, independent system operators (ISOs ), micro grid operators, and/or any other suitable types of entities associated with energy provision. (Sun 0030); Electricity provision parameters can include any one or more of... electricity parameters (e.g., a power provision parameter such as describing an amount of power provision in kilowatt-hour (kWh); an energy provision parameter such as describing an amount of energy provision in kilowatts (kW); etc.); electricity provision time parameters ( e.g., a power provision time parameter such as describing a time period for which power will be provided...identifiers (e.g., identifying providing parties; identifying energy sources; identifying storage sources; etc.); providing party data (e.g., type of providing party; location of providing party. (Sun 0031); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction (e.g. ... verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
wherein a second controller included in the second electric power equipment: generates second transaction data including: a second blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment; electric power buying amount information indicating an amount of electric power which can be bought by the second electric power equipment; a second time stamp indicating a date and time period during which the electric power can be bought; and a second electronic signature associated with the second user and is a second group signature assigned to a second group to which a plurality of users including the second user belong; and [collecting a set of electricity provision parameters ( e.g., a power parameter, a power provision time parameter, a price parameter, etc.) from one or more providing parties ( e.g., electricity seller; electricity provider; a utility entity; etc.) S110; collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or alternatively, parameters, metrics, inputs, outputs, and/or other suitable data can be associated with value types including: scores, confidence levels, identifiers. (Sun 0018); receiving parties can include any one or more of: electricity buyers, electricity consumers, businesses, individuals, governments, other organizations, energy storage entities, and/or any other suitable types of entities associated with electricity reception. (Sun 0039); Electricity request parameters can include any one or more of:... ecological footprint request characteristics electricity reception parameters( e.g., a power reception parameter such as describing an requested amount of power reception in kWh; an energy reception parameter such as describing an amount of requested energy reception in kW...identifiers (e.g., identifying receiving parties; etc.); receiving party data (e.g., type of receiving party; location of receiving party; historic electricity reception data such as informative of an electricity consumption profile and/or electricity reception profile for the receiving party; historic electricity services transactions; historic electricity request parameters; etc.)(Sun 0040); In a specific example, the set of electricity request parameters can include a first power reception parameter (e.g., power shall be received at a maximum of X kWh and a minimum of Y kWh) (Sun 0041); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction (e.g. ... verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
wherein the first server: verifies whether the first electronic signature included m the first transaction data received is valid, using a public key that is a signature verifying key for the first group signature obtained in advance; [determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
verifies validity of the first transaction data received; and [determining.... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the first electronic signature and the validity of the first transaction data are verified successfully, transferring the first transaction data to the plurality of servers other than the first server; [In examples, embodiments of the method 100 and/or system can cause power to be provided by one or more providing parties (e.g., causing a providing party to supply power to an electrical grid; etc.) and/or can cause power to be consumed by one or more receiving parties (e.g., causing a receiving party to receive power from an electrical grid; etc.), such as based on outputs (e.g., services match determinations; specific carbon footprint determinations; programmatic contracts; control instructions for devices associated with an electrical grid; etc.) determined by portions of the method 100, and/or based on any suitable data.(Sun 0024); In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); in a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction
wherein the second server: verifies whether the second electronic signature included in the second transaction data received is valid; [determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
verifies validity of the second transaction data received; and [determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the second electronic signature and the validity of the second transaction data are verified successfully, transfers the second transaction data to the plurality of servers other than the second server, and[In examples, embodiments of the method 100 and/or system can cause power to be provided by one or more providing parties (e.g., causing a providing party to supply power to an electrical grid; etc.) and/or can cause power to be consumed by one or more receiving parties (e.g., causing a receiving party to receive power from an electrical grid; etc.), such as based on outputs (e.g., services match determinations; specific carbon footprint determinations; programmatic contracts; control instructions for devices associated with an electrical grid; etc.) determined by portions of the method 100, and/or based on any suitable data.(Sun 0024); In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.); (Sun 0086)]
the plurality of servers: execute a first consensus algorithm for reaching a consensus that the validity of the first transaction data is verified; [In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction ( e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.); (Sun 0086)]
when the consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm, record a block including the first transaction data in a distributed ledger of each of the plurality of servers; [In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]
execute a second consensus algorithm for reaching a consensus that the validity of the second transaction data is verified; and [In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); in a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when a consensus that the validity of the second transaction data is verified was reached by the second consensus algorithm, record a block including the second transaction data in the distributed ledger of each of the plurality of servers. [In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]
In addition, Arora teaches:
the first transaction data including: a first blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment and a first electronic signature associated with the first user [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
the second transaction data including: a second blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment and a second electronic signature associated with the second user [When a new coupon is issued to an individual 104, coupon data for the coupon may be electronically transmitted to a node in the blockchain network 106 for addition to the blockchain. The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
Claim 4 is rejected as being unpatentable under 35 U.S.C. § 103(a) over SUN and ARORA, in view of SAKO and MILLARD (WO 2001071459).
Regarding claim 4. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. Sun further discloses:
receiving fourth transaction data from the first electric power equipment via the network, the fourth transaction data including: a fourth blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment; electric power transmitting amount information indicating an amount of electric power which the first electric power equipment transmitted to the second electric power equipment; and the first electronic signature; [Embodiments of the method 100 can include dynamically facilitating electricity services between the one or more providing parties and the one or more receiving parties based on the electricity services transaction S150, which can function to facilitate electricity provision by the providing party and electricity reception by the receiving party (e.g., while ensuring maintenance of safety metrics like load and frequency; etc.), such as in accordance with the electricity services transaction (e.g., in accordance with the electricity services transaction parameters; etc.) (Sun 0100); in an example, dynamically facilitating electricity services include determining a logical accounting for electricity provided by a providing party (e.g., to a first region and/or service area of a distribution grid; to a first distribution grid; etc.)... dynamically facilitating electricity services include determining a logical accounting for electricity provided by a providing party ( e.g., to a first region and/or service area of a distribution grid; to a first distribution grid; etc.), ... where outputs associated with the logical accounting can be recorded ( e.g., with a decentralized network system, etc.) and/or otherwise processed.(Sun 0101); Dynamically facilitating electricity services can include determining one or more electricity services parameters describing the electricity services. Electricity services parameters can include one or more of electricity output (e.g., power output; amount of electricity provided by the providing party; output associated with one or more electricity provision parameters; etc.); ...In an example, dynamically facilitating electricity services can include causing first power to be provided from a providing party to an electrical grid ( e.g., distribution grid) based on an electricity services transaction (e.g., based on electricity services parameters of the electricity services transaction; etc.); ... where the method 100 can include updating, with the decentralized network system, the electricity services transaction (e.g., by performing portions of processing the electricity services transaction, etc.) based on the power output and the power consumption. (Sun 0102); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction (e.g. ... verification of a transaction signature associated with the selective sourcing transaction) (Sun 0086)]
verifying whether the first electronic signature included in the fourth transaction data received is valid, and verifying validity of the fourth transaction data received; [determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction
when the first electronic signature and the validity of the fourth transaction data are verified successfully, executing a fourth consensus algorithm for reaching a consensus that validity of the fourth transaction data is verified, together with the plurality of second servers;[In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction ( e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.); (Sun 0086); In a specific example, the method 100 can include, in response to verifying electricity services corresponding to an electricity services transaction, recording associated parameters (e.g., recording electricity services parameters; updating electricity services transaction parameters; etc.), such as with a decentralized network system. (Sun 0103)]
receiving fifth transaction data from the second electric power equipment via the network, the fifth transaction data including: a fifth blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment; electric power receiving amount information indicating an amount of electric power which the second electric power equipment received from the first electric power equipment; and the second electronic signature; [collecting a set of electricity provision parameters ( e.g., a power collecting a set of electricity request parameters (e.g., a power reception parameter, a power reception time parameter, a payment parameter, etc.) from a receiving party (e.g., electricity purchaser; electricity consumer; etc.) S120. (Sun 0014); additionally or alternatively, parameters, metrics, inputs, outputs, and/or other suitable data can be associated with value types including: scores, confidence levels, identifiers. (Sun 0018); receiving parties can include any one or more of: electricity buyers, electricity consumers, businesses, individuals, governments, other organizations, energy storage entities, and/or any other suitable types of entities associated with electricity reception. (Sun 0039); Electricity request parameters can include any one or more of:... ecological footprint request characteristics electricity reception parameters( e.g., a power reception parameter such as describing an requested amount of power reception in kWh; an energy reception parameter such as describing an amount of requested energy reception in kW...identifiers (e.g., identifying receiving parties; etc.); receiving party data (e.g., type of receiving party; location of receiving party; historic electricity reception data such as informative of an electricity consumption profile and/or electricity reception profile for the receiving party; historic electricity services transactions; historic electricity request parameters; etc.)(Sun 0040); In a specific example, the set of electricity request parameters can include a first power reception parameter (e.g., power shall be received at a maximum of X kWh and a minimum of Y kWh) (Sun 0041); processing a selective sourcing transaction for providing selective sourcing access to a receiving party…determining... a verification of the selective sourcing transaction (e.g. ... verification of a transaction signature associated with the selective sourcing transaction
verifying whether the second electronic signature included in the fifth transaction data received is valid, and verifying validity of the fifth transaction data received; [determining... a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the second electronic signature and the validity of the fifth transaction data are verified successfully, executing a fifth consensus algorithm for reaching a consensus that the validity of the fifth transaction data is verified, together with the plurality of second servers; and [In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in processing one or more electricity services transactions can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); in a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
when the consensus that the validity of the fifth transaction data is verified was reached according to the fifth consensus algorithm, recording a block including the fifth transaction data in the distributed ledger of the first server. [In a variation, recording the one or more electricity services transaction parameters and/or performing other suitable processes in can be performed with a consortium blockchain system (e.g., a permissioned network, where a majority of the network is required to agree to include a new participant; where participant identifies are known, auditable, traceable; etc.) (Sun 0085); In a specific example, processing one or more electricity services transactions can include ...determining, with the first decentralized network system, a verification of the selective sourcing transaction (e.g., verification of a transaction signature associated with the selective sourcing transaction; verification of communications received from the second decentralized network system and associated with the selective sourcing transaction; etc.) (Sun 0086)]
In addition, Arora teaches:
the fourth transaction data including: a fourth blockchain address which is an identifier for identifying at least one of the first user and the first electric power equipment and the first electronic signature [The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
the fifth transaction data including: a fifth blockchain address which is an identifier for identifying at least one of the second user and the second electric power equipment and the second electronic signature [The coupon data may be accompanied by an identification value associated with the individual 104. In one embodiment, the identification value may be a blockchain address associated with the individual 104. In another embodiment, the identification value may be a digital signature generated by the individual 104 and supplied to the point of sale device 102 (e.g., or other entity issuing the coupon), as discussed in more detail below. The blockchain node may add the coupon data and identification value to a new block to be added as one of the plurality of transaction values. The block may be verified by other nodes in the blockchain network 106 using traditional methods and systems, and then added to the blockchain. (Arora 0027)]
However, the combination of Sun and Arora, in view of Sako does not expressly disclose the remaining limitation of claim 4. 
Nonetheless, Millard – like the present invention directed to securities transactions over an electronic network – teaches when the electric power transaction was agreed upon, notifying the first electric power equipment and the second electric power equipment that the electric power transaction was agreed upon; [electronically receiving from said first member and said second member their mutually agreed upon election to electronically transmit to each other a notification that an agreement has been reached between said first member and said second member for the transfer of said one or more securities, wherein said notification comprises material terms of said agreement and identifies said first and second members' mutually agreed upon selection of a transaction settlement facility (Millard Claim 1)]
Thus, the combination of Sun and Arora, in view of Sako and Millard shows that it was known in the art before the effective filing date of the claimed invention to notify entities involved in the transaction that an agreement is reached.  Millard is directed to a method for a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed transaction process, as disclosed in the combination of Sun and Arora in view of Sako, by adding a notification step, as taught by Millard. Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

Claims 12-13 are rejected as being unpatentable under 35 U.S.C. § 103(a) over SUN and ARORA, in view of SAKO and QIU (US Patent Application Publication 2019/0036712).
Regarding claim 12. The combination of Sun and Arora, in view of Sako teaches all the limitations of claim 1. 
However, the combination does not teaches the remaining limitations of claim 12.
Nonetheless, Qiu teaches:
wherein the executing of the first consensus algorithm includes: receiving a first report indicating whether the validity of the first transaction data was successfully verified from each of the plurality of second servers;[ First, the number of nodes that participate in consensus verification is set, for example, to 600, in other words, 600 nodes in the blockchain that are the first to complete consensus verification (Qiu 0073); In response to each node in the blockchain network performing a consensus verification, the digital certificate management system compares a result of the consensus verification to a predetermined threshold value. For example, the digital certificate management system analyzes a number of nodes that participate in the consensus verification whose verification result is succeed. (Qiu 0191)]
determining whether the number of first reports exceeds a predetermined number; and [The consensus result is determined based on the number of first nodes. Preferably, it is determined that the consensus verification on the digital certificate succeeds when the number of first nodes reaches a first predetermined threshold or when a proportion of the first nodes in all the nodes that participate in consensus verification reaches a second predetermined threshold. (Qiu 0121)]
when the number of first reports exceeds the predetermined number, determining that a consensus that the validity of the first transaction data is verified was reached according to the first consensus algorithm. [It is determined that the consensus verification on the digital certificate succeeds when the number of first nodes reaches a first predetermined threshold (Qiu 0071)]
Thus, the combination of Sun and Arora, in view of Sako and Qiu shows that it was known in the art before the effective filing date of the claimed invention to execute a first consensus algorithm to verify the validity of the transaction data.  Qiu is directed to providing a 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the execution of the consensus algorithm, as disclosed in the combination of Sun and Arora in view of Sako, by adding more details of the execution steps, as taught by Qiu. Because the combination is merely a combination of prior art elements according to known methods yield predictable results.

Regarding claim 13. The combination of Sun and Arora, in view of Sako and Qiu teaches all the limitations of claims 1 and 2.
In addition, Qiu teaches:
wherein the executing of the second consensus algorithm includes: receiving a second report indicating whether the validity of the second transaction data was successfully verified from each of the plurality of second servers;[ First, the number of nodes that participate In response to each node in the blockchain network performing a consensus verification, the digital certificate management system compares a result of the consensus verification to a predetermined threshold value. For example, the digital certificate management system analyzes a number of nodes that participate in the consensus verification whose verification result is succeed. (Qiu 0191)]
determining whether the number of second reports exceeds a predetermined number; and [The consensus result is determined based on the number of first nodes. Preferably, it is determined that the consensus verification on the digital certificate succeeds when the number of first nodes reaches a first predetermined threshold or when a proportion of the first nodes in all the nodes that participate in consensus verification reaches a second predetermined threshold. (Qiu 0121)]
when the number of second reports exceeds the predetermined number, determining that a consensus that the validity of the second transaction data is verified was reached according to the second consensus algorithm. [It is determined that the consensus verification on the digital certificate succeeds when the number of first nodes reaches a first predetermined threshold (Qiu 0071)]
Claim 13 merely repeats the limitations of claim 12 with respect to a second consensus algorithm, which does not change simply because the consensus algorithm that executed by the same steps as claim 12 is a “second” consensus algorithm rather than a “first” consensus algorithm. Therefore, the motivation to combine Sun, Arora, Sako and Qiu to reach claim 13 is the same as discussed at claim 12.


Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id. 
        5 Id. at 56.
        6 Chenghua Zhang, Review of Existing Peer-to-Peer Energy Trading Projects. The 8th International Conference on Applied Energy –ICAE 3016, p. 1
        7 Bellare, discussing in a group signature scheme, the group manager is given a secret key to sign a signature which can be used to extract the identity of the group members, while entity not holding the secret key is not able to extract the identity of the group members (anonymity). P.3 
        8 Sako (“the validity of an entity that has generated data can be verified by a group signature attached to the data. In addition, information obtained from the group signature is only about the group (firm, organization) to which the entity that has generated the group signature belongs, and the entity that has generated the group signature cannot uniquely be determined. Thus, information obtained from data and the corresponding signature is appropriately limited. Para. 0046)
        9 El Kaafarni (“ In a group signature, a group member can anonymously sign on behalf of the group, and anyone can then verify the signature using the group's public key without being able to tell which group member signed it. A group signature has a group manager who is responsible for generating the signing keys for the group members. Para. [0062]”)